 



EXHIBIT (10)(n)

2005 COMPENSATION OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT

     As of February 21, 2005, the following are the annual base salaries, target
bonuses, and options granted to the Named Executive Officers for 2005 and those
expected to be among the four most highly compensated executive officers in 2005
(as defined in Item 402(a)(3) of Regulation S-K) of Associated Banc-Corp:

                                              Base       Target              
Executive Officer     Salary       Bonus       Options      
Paul S. Beideman
President and CEO
    $ 726,000         85 %       73,500      
 
                                 
Gordon J. Weber
Executive Vice President, Corporate Banking
    $ 369,500         50 %       35,000      
 
                                 
Mark J. McMullen
Executive Vice President; Director, Wealth Management
    $ 331,750         50 %       40,000      
 
                                 
Donald E. Peters
Executive Vice President; Director, Systems & Operations
    $ 309,100         40 %       39,000      
 
                                 
Joseph B. Selner
Executive Vice President; Chief Financial Officer
    $ 322,900         50 %       50,000      
 
                                 
Daniel C. Fischer
Executive Vice President, Regional Banking
    $ 341,250         50 %       45,000      

 